By the COURT.
The defendant was charged, by information, with the crime of libel. He filed a demurrer to the information, which was overruled, whereupon he entered a plea of “not guilty.” Subsequently he withdrew that plea and entered a plea of “guilty,” after which judgment was pronounced against him. From the judgment he brings this appeal on the ground that the facts stated in the information are insufficient to constitute a public offense.
We have considered the information, and while it is true that it is in artificially drawn, and that the facts constituting the defense might, and ought to, have been more concisely stated, we are nevertheless of the opinion that it is good in substance.
Judgment affirmed.